
	
		II
		110th CONGRESS
		1st Session
		S. 1599
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2007
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Energy Conservation Policy Act to
		  provide for energy-related regulatory reform, and for other purposes.
		  
	
	
		1.Process coordination and
			 rules of procedure
			(a)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)ChairpersonThe
			 term Chairperson means the Chairperson of the Nuclear Regulatory
			 Commission.
				(3)Federal energy
			 authorization
					(A)In
			 generalThe term Federal energy authorization means
			 any authorization required under Federal law (including regulations),
			 regardless of whether the law is administered by a Federal or State
			 administrative agency or official, with respect to the siting, construction,
			 expansion, or operation of an energy facility, including—
						(i)a
			 coal-fired electric generating plant;
						(ii)a
			 nuclear power electric generating plant;
						(iii)a
			 natural gas-fired electric generating plant;
						(iv)a
			 waste-to-energy facility;
						(v)a
			 geothermal electric generating facility;
						(vi)a
			 wind or solar electric generating facility;
						(vii)a
			 petroleum refinery;
						(viii)a
			 biorefinery;
						(ix)a
			 biogas conversion unit;
						(x)a
			 shale-oil production site; or
						(xi)an
			 oil or gas exploration and production lease.
						(B)InclusionsThe
			 term Federal energy authorization includes any permit, special use
			 authorization, certification, opinion, or other approval required under Federal
			 law (including regulations) with respect to the siting, construction,
			 expansion, or operation of an energy facility referred to in subparagraph
			 (A).
					(b)Designation as
			 lead agency
				(1)In
			 generalExcept as provided in paragraph (2), the Environmental
			 Protection Agency shall act as the lead agency for the purposes of coordinating
			 all Federal energy authorizations and related environmental reviews.
				(2)ExceptionIn
			 the case of a nuclear power electric generating facility, the Nuclear
			 Regulatory Commission shall act as the lead agency for purposes of coordinating
			 all Federal nuclear energy authorizations.
				(3)Other
			 agenciesEach Federal or State agency or official required to
			 provide a Federal energy authorization shall cooperate with the Administrator
			 or the Chairperson, as applicable, including by complying with any applicable
			 deadline relating to the Federal energy authorization established by the
			 Administrator or Chairperson under subsection (c).
				(c)Schedule
				(1)Authority of
			 AdministratorThe Administrator shall establish a schedule for
			 all Federal energy authorizations as the Administrator determines to be
			 appropriate—
					(A)to ensure
			 expeditious completion of all proceedings relating to Federal energy
			 authorizations; and
					(B)to accommodate
			 any applicable related schedules established by Federal law (including
			 regulations).
					(2)Authority of
			 ChairpersonThe Chairperson shall collaborate with the
			 Administrator to establish an appropriate schedule for all environmental
			 authorizations required with respect to facilities described in subsection
			 (b)(2) that—
					(A)takes into
			 consideration the longer lead time required by the permitting process for
			 nuclear power electric generating facilities; and
					(B)allows for
			 simultaneous environmental and security reviews of potential sites to provide
			 for joint authorization of the sites by the Administrator and the
			 Chairperson.
					(3)Failure to meet
			 scheduleIf a Federal or State administrative agency or official
			 fails to complete a proceeding for any approval required for a Federal energy
			 authorization in accordance with the schedule established under paragraph (1)
			 or (2), any affected applicant for the Federal energy authorization may seek
			 judicial review of the failure under subsection (e).
				(d)Consolidated
			 record
				(1)In
			 generalExcept as provided in paragraph (2), the Administrator,
			 in cooperation with Federal and State administrative agencies and officials,
			 shall maintain a complete consolidated record of all decisions made and all
			 actions carried out by the Administrator or a Federal or State administrative
			 agency or officer with respect to any Federal energy authorization.
				(2)ExceptionThe
			 Chairperson, in cooperation with the Administrator and other Federal and State
			 administrative agencies and officials, shall maintain a complete consolidated
			 record of all decisions made and all actions carried out by the Commissioner or
			 a Federal or State administrative agency or officer with respect to any Federal
			 authorization of a nuclear power electric generating facility.
				(3)Treatment
					(A)In
			 generalExcept as provided in subparagraph (B), the records under
			 paragraphs (1) and (2) shall serve as the record for a decision or action for
			 purposes of judicial review of the decision or action under subsection
			 (e).
					(B)ExceptionIf
			 the United States Court of Appeals for the District of Columbia determines that
			 a record under paragraph (1) or (2) contains insufficient information, the
			 court may remand the proceeding to the Administrator for development of the
			 record.
					(e)Judicial
			 review
				(1)In
			 generalThe United States Court of Appeals for the District of
			 Columbia shall have original and exclusive jurisdiction over any civil action
			 for the review of—
					(A)an order or
			 action by a Federal or State administrative agency or official relating to a
			 Federal energy authorization; or
					(B)an alleged
			 failure to act by a Federal or State administrative agency or official with
			 respect to a Federal energy authorization.
					(2)Remand
					(A)In
			 generalThe court shall remand a proceeding to the applicable
			 agency or official in any case in which the court determines under paragraph
			 (1) that—
						(i)(I)an order or action
			 described in paragraph (1)(A) is inconsistent with the Federal law applicable
			 to the Federal energy authorization;
							(II)a failure to act described in paragraph
			 (1)(B) has occurred; or
							(III)a Federal or State administrative
			 agency or official failed to meet an applicable deadline under subsection (c)
			 with respect to a Federal energy authorization; and
							(ii)the order,
			 action, or failure to act would prevent the siting, construction, expansion, or
			 operation of an energy facility referred to in subsection (a)(2)(A).
						(B)ScheduleOn
			 remand of an order, action, or failure to act under subparagraph (A), the court
			 shall establish a reasonable schedule and deadline for the agency or official
			 to act with respect to the remand.
					(3)Action by lead
			 agency
					(A)In
			 generalExcept as provided in subparagraph (B), for any civil
			 action brought under this subsection, the Administrator shall promptly file
			 with the court the consolidated record compiled by the Administrator pursuant
			 to subsection (d)(1).
					(B)ExceptionFor
			 any civil action brought under this subsection with respect to a nuclear power
			 electric generating facility, the Chairperson shall promptly file with the
			 court the consolidated record compiled by the Chairperson pursuant to
			 subsection (d)(2).
					(4)Expedited
			 considerationThe Court shall provide expedited consideration of
			 any civil action brought under this subsection.
				(5)Attorney's
			 fees
					(A)In
			 generalExcept as provided in subparagraph (B), in any action
			 challenging a Federal energy authorization that has been granted, reasonable
			 attorney's fees and other expenses of the litigation shall be awarded to the
			 prevailing party.
					(B)ExceptionSubparagraph
			 (A) shall not apply to any action seeking a remedy for—
						(i)denial of a
			 Federal energy authorization; or
						(ii)failure to act
			 on an application for a Federal energy authorization.
						2.Energy security
			 and regulatory reform
			(a)Energy-related
			 regulatory reformTitle V of the National Energy Conservation
			 Policy Act (42 U.S.C. 8241 et seq.) is amended by adding at the end the
			 following:
				
					5Energy-related
				regulatory reform
						571.DefinitionsIn this part:
							(1)Advisory
				committeeThe term advisory committee means an
				advisory committee established under section 572(a).
							(2)Applicable
				agencyThe term applicable agency means any Federal
				department or agency that, during the 10-year period ending on the date on
				which an advisory committee is established, promulgated a major rule.
							(3)BenefitThe
				term benefit, with respect to a rule, means any reasonably
				identifiable, significant, and favorable effect (whether quantifiable or
				unquantifiable), including a social, health, safety, environmental, economic,
				energy, or distributional effect, that is expected to result, directly or
				indirectly, from the implementation of, or compliance with, the rule.
							(4)CostThe
				term cost, with respect to a rule, means any reasonably
				identifiable and significant adverse effect (whether quantifiable or
				unquantifiable), including a social, health, safety, environmental, economic,
				energy, or distributional effect, that is expected to result, directly or
				indirectly, from the implementation of, or compliance with, the rule.
							(5)Energy
				ruleThe term energy rule means a major rule that
				has a direct impact on the production, distribution, or consumption of energy,
				as determined by the Secretary of Energy.
							(6)Flexible
				regulatory option
								(A)In
				generalThe term flexible regulatory option means an
				option at a point in the regulatory process that provides flexibility to any
				person subject to an applicable rule with respect to complying with the
				rule.
								(B)InclusionThe
				term flexible regulatory option includes any option described in
				subparagraph (A) that uses—
									(i)a
				market-based mechanism;
									(ii)an
				outcome-oriented, performance-based standard; or
									(iii)any other
				option that promotes flexibility, as determined by the head of the applicable
				agency.
									(7)Major
				ruleThe term major rule means a rule or group of
				closely related rules—
								(A)the reasonably
				quantifiable increased direct and indirect costs of which are likely to have a
				gross annual effect on the United States economy of at least $100,000,000, or
				that has a significant impact on a sector of the economy, as determined
				by—
									(i)the head of the
				agency proposing the rule; or
									(ii)the President
				(or a designee); or
									(B)that is otherwise
				designated as a major rule by the head of the agency proposing the rule or the
				President (or a designee), based on a determination that the rule is likely to
				result in—
									(i)a
				substantial increase in costs for—
										(I)consumers;
										(II)an industrial
				sector;
										(III)nonprofit
				organizations;
										(IV)any Federal,
				State, or local governmental agency; or
										(V)a geographical
				region;
										(ii)a significant
				adverse effect on—
										(I)competition,
				employment, investment, productivity, innovation, health, safety, or the
				environment; or
										(II)the ability of
				enterprises with principal places of business in the United States to compete
				in domestic or international markets;
										(iii)a serious
				inconsistency or interference with an action carried out or planned to be
				carried out by another Federal agency;
									(iv)the material
				alteration of the budgetary impact of—
										(I)entitlements,
				grants, user fees, or loan programs; or
										(II)the rights and
				obligations of recipients of such a program; or
										(v)disproportionate
				costs to a class of regulated persons, including relatively severe economic
				consequences for that class.
									(8)Rule
								(A)In
				generalThe term rule has the meaning given the term
				in section 551 of title 5, United States Code.
								(B)InclusionThe
				term rule includes any statement of general applicability that
				alters or creates a right or obligation of a person not employed by the
				applicable regulatory agency.
								(C)ExclusionsThe
				term rule does not include—
									(i)a
				rule of particular applicability that approves or prescribes—
										(I)future rates,
				wages, prices, services, corporate or financial structures, reorganizations,
				mergers, acquisitions, or accounting practices; or
										(II)any disclosure
				relating to an item described in subclause (I);
										(ii)a rule relating
				to monetary policy or to the safety or soundness of an institution (including
				any affiliate, branch, agency, commercial lending company, or representative
				office of the institution (within the meaning of the International Banking Act
				of 1956 (12 U.S.C. 1841 et seq.)) that is—
										(I)a
				federally-insured depository institution or any affiliate of such an
				institution (as defined in section 2(k) of the Bank Holding Company Act of 1956
				(12 U.S.C. 1841(k));
										(II)a credit
				union;
										(III)a Federal home
				loan bank;
										(IV)a
				government-sponsored housing enterprise;
										(V)a farm credit
				institution; or
										(VI)a foreign bank
				that operates in the United States; or
										(iii)a rule relating
				to—
										(I)the payment
				system; or
										(II)the protection
				of—
											(aa)deposit
				insurance funds; or
											(bb)the farm credit
				insurance fund.
											572.Advisory
				committees for energy rules
							(a)EstablishmentNot
				later than 90 days after the date of enactment of this part, and every 5 years
				thereafter, the head of each applicable agency shall establish an advisory
				committee to review all energy rules promulgated by the applicable agency
				during the 10-calendar-year period ending on the date on which the advisory
				committee is established.
							(b)Membership
								(1)In
				generalThe head of an applicable agency shall appoint not more
				than 15 members to serve on an advisory committee.
								(2)RequirementIn
				appointing members to serve on an advisory committee under paragraph (1), the
				head of the applicable agency shall ensure that the membership of the advisory
				committee reflects a balanced cross-section of public and private parties
				affected by energy rules issued by the applicable agency, including—
									(A)small
				businesses;
									(B)units of State
				and local government; and
									(C)public interest
				groups.
									(3)Prohibition on
				Federal Government employmentA member of an advisory committee
				appointed under paragraph (1) shall not be an employee of the applicable agency
				for which the advisory committee is established.
								(c)Term;
				vacancies
								(1)TermA
				member shall be appointed for the life of an advisory committee.
								(2)VacanciesA
				vacancy on an advisory committee—
									(A)shall not affect
				the powers of the advisory committee; and
									(B)shall be filled
				in the same manner as the original appointment was made.
									(d)Chairperson;
				panelsThe head of an applicable agency—
								(1)shall select a
				Chairperson from among the members of an advisory committee; and
								(2)may establish
				such panels as the head determines to be necessary to assist an advisory
				committee in carrying out duties of the advisory committee.
								(e)Duties
								(1)In
				generalAn advisory committee shall review all energy rules
				promulgated by the applicable agency for which the advisory committee is
				established during the 10-calendar-year period ending on the date on which the
				advisory committee is established, in accordance with section 573.
								(2)Public
				participationAn advisory committee shall solicit public comment
				with respect to energy rules reviewed by the advisory committee through
				appropriate means, including—
									(A)hearings;
									(B)written
				comments;
									(C)public meetings;
				and
									(D)electronic
				mail.
									(f)Travel
				expensesA member of an advisory committee shall be allowed
				travel expenses, including per diem in lieu of subsistence, at rates authorized
				for an employee of an agency under subchapter I of chapter 57 of title 5,
				United States Code, while away from the home or regular place of business of
				the member in the performance of the duties of the advisory committee.
							(g)TerminationAn
				advisory committee shall terminate on the date that is 5 years after the date
				on which the advisory committee is established.
							573.Review of
				energy rules
							(a)List
								(1)In
				generalAn advisory committee shall develop a list describing
				each energy rule promulgated during the preceding 10-year period by the
				applicable agency for which the advisory committee is established that, as
				determined by the advisory committee—
									(A)should be
				reviewed by the head of the applicable agency; and
									(B)reasonably could
				be subject to such a review during the 5-calendar-year period beginning on the
				date on which the energy rule is included on the list.
									(2)Factors for
				considerationIn developing a list under paragraph (1), an
				advisory committee shall take into consideration—
									(A)the cost of an
				energy rule with respect to energy production or energy efficiency of any
				individual or entity subject to the energy rule;
									(B)the extent to
				which an energy rule could be revised to substantially increase net benefits of
				the energy rule, including through flexible regulatory options;
									(C)the relative
				importance of an energy rule, as compared to other energy rules considered for
				inclusion on the list; and
									(D)the discretion of
				the applicable agency under an applicable authorizing law or regulation to
				modify or repeal the energy rule.
									(3)SubmissionNot
				later than 1 year after the date on which an advisory committee is established
				and annually thereafter, the advisory committee shall submit to the head of the
				applicable agency for which the advisory committee is established the list
				developed under paragraph (1), with each energy rule represented on the list in
				descending order of importance, in accordance with the priority assigned to
				review of the energy rule by the advisory committee.
								(4)Action by
				applicable agencyAs soon as practicable after receipt of a list
				under paragraph (3), the head of an applicable agency shall—
									(A)publish the list
				in the Federal Register; and
									(B)submit to
				Congress a copy of the list.
									(b)Schedules for
				review
								(1)Preliminary
				schedule
									(A)In
				generalNot later than 60 days after the date of receipt of a
				list under subsection (a)(3), the head of an applicable agency shall develop
				and publish in the Federal Register a preliminary schedule for review by the
				applicable agency of the energy rules included on the list, including an
				explanation for each modification of the list by the applicable agency.
									(B)Notice and
				commentThe head of an applicable agency shall provide notice and
				an opportunity for public comment on a preliminary schedule for a period of not
				less than 60 days after the date of publication of the preliminary schedule
				under subparagraph (A).
									(2)Final
				schedule
									(A)In
				generalNot later than 60 days after the date of expiration of
				the applicable comment period under paragraph (1)(B), the head of the
				applicable agency shall develop and publish in the Federal Register a final
				schedule for review of the energy rules by the applicable agency.
									(B)Contents
										(i)In
				generalA final schedule under subparagraph (A) shall include a
				deadline by which the applicable agency shall review each energy rule included
				on the list.
										(ii)RequirementA
				deadline described in clause (i) shall be not later than 5 years after the date
				of publication of the final schedule.
										(3)RequirementIn
				developing a preliminary or final schedule under this subsection, the head of
				an applicable agency—
									(A)shall defer, to
				the maximum extent practicable, to the recommendations of the advisory
				committee; but
									(B)may modify the
				list of the advisory committee, taking into consideration—
										(i)the factors
				described in subsection (a)(2); and
										(ii)any limitation
				on resources or authority of the applicable agency.
										(c)Review
								(1)Required
				publicationsFor each energy rule included on the final schedule
				of an applicable agency under subsection (b)(2), the head of the applicable
				agency shall publish in the Federal Register—
									(A)not later than
				the date that is 2 years before the deadline applicable to the energy rule
				under the final schedule, a notice that solicits public comment regarding
				whether the energy rule should be continued in effect, modified, or
				repealed;
									(B)not later than
				the date that is 1 year before the deadline applicable to the energy rule under
				the final schedule, a notice that—
										(i)addresses public
				comments received as a result of the notice under subparagraph (A);
										(ii)contains a
				preliminary analysis by the applicable agency relating to the energy
				rule;
										(iii)contains a
				preliminary determination of the applicable agency regarding whether the energy
				rule should be continued in effect, modified, or repealed; and
										(iv)solicits public
				comment on that preliminary determination; and
										(C)not later than
				the date that is 60 days before the deadline applicable to the energy rule
				under the final schedule, a final notice relating to the energy rule
				that—
										(i)addresses public
				comments received as a result of the notice under subparagraph (B);
										(ii)contains—
											(I)a determination
				of the applicable agency regarding whether to continue in effect, modify, or
				repeal the energy rule; and
											(II)an explanation
				of the determination; and
											(iii)if the
				applicable agency determines to modify or repeal the energy rule, a notice of
				proposed rulemaking under section 553 of title 5, United States Code, as
				applicable.
										(2)Determinations
									(A)In
				generalNot later than the deadline applicable to an energy rule
				under the final schedule under subsection (b)(2), the head of the applicable
				agency shall make a determination—
										(i)to continue the
				energy rule in effect;
										(ii)to modify the
				energy rule; or
										(iii)to repeal the
				energy rule.
										(B)Continuing in
				effectA determination by the head of an applicable agency under
				subparagraph (A)(i) to continue an energy rule in effect—
										(i)shall be
				published in the Federal Register; and
										(ii)shall be
				considered to be a final agency action effective beginning on the date that is
				60 days after the date of publication of the determination.
										(C)Modification or
				repealOn a determination by the head of an applicable agency to
				modify or repeal an energy rule under clause (ii) or (iii) of subparagraph (A),
				the applicable agency shall complete final agency action with respect to the
				modification or repeal by not later than 2 years after the deadline applicable
				to the energy rule under the final schedule under subsection (b)(2).
									(d)Judicial
				review
								(1)In
				generalNo preliminary or final schedule under this section shall
				be subject to judicial review.
								(2)Determination
				to continue in effect
									(A)Definition of
				reasonable alternative
										(i)In
				generalIn this paragraph, the term reasonable
				alternative, with respect to an option at a point in the regulatory
				process, means an option that—
											(I)would achieve the
				purpose of the applicable rule; and
											(II)the head of the
				applicable Federal agency has the authority to elect.
											(ii)InclusionThe
				term reasonable alternative includes a flexible regulatory
				option.
										(B)Action by
				courtA court of competent jurisdiction may remand a
				determination to continue an energy rule in effect under subsection (c)(2)(B)
				only on clear and convincing evidence that a reasonable alternative was
				available to the energy rule.
									(3)Failure to
				actA failure of the head of an applicable agency to carry out an
				action required under this section shall be subject to judicial review only as
				provided in section 706(1) of title 5, United States Code.
								(e)Effect of
				section
								(1)In
				generalNothing in this section limits the discretion of an
				applicable agency, on making a determination described in clause (ii) or (iii)
				of subsection (c)(2)(A), to elect not to modify or repeal the applicable energy
				rule.
								(2)TreatmentAn
				election of an applicable agency described in paragraph (1) shall be considered
				to be a final agency action for purposes of judicial review.
								574.Prospective
				consideration of energy rules
							(a)Determination
								(1)In
				generalIn promulgating any rule, the head of an applicable
				agency shall determine whether the rule is an energy rule.
								(2)TreatmentThe
				head of an applicable agency may determine under paragraph (1) that a set of
				related rules proposed to be promulgated by the applicable agency shall be
				considered to be an energy rule.
								(b)Regulatory
				impact analysis
								(1)In
				generalIn promulgating an energy rule, the head of an applicable
				agency shall prepare—
									(A)by not later than
				the date that is 60 days before the date of publication of notice of the
				proposed rulemaking, a preliminary regulatory impact analysis relating to the
				energy rule; and
									(B)a final
				regulatory impact analysis relating to the energy rule, which shall be
				submitted together with the final energy rule by not later than the date that
				is 30 days before the date of publication of the final energy rule.
									(2)ContentsA
				preliminary or final regulator impact analysis relating to an energy rule under
				paragraph (1) shall contain—
									(A)a description of
				the potential benefits of the energy rule, including a description of—
										(i)any beneficial
				effects that cannot be quantified in monetary terms; and
										(ii)an
				identification of individuals and entities likely to receive the
				benefits;
										(B)an explanation of
				the necessity, legal authority, and reasonableness of the energy rule together
				with a description of the condition that the energy rule is intended to
				address;
									(C)a description of
				the potential costs of the energy rule, including a description of—
										(i)any costs that
				cannot be quantified in monetary terms; and
										(ii)an
				identification of the individuals and entities likely to bear the costs;
										(D)(i)an analysis of any
				alternative approach, including market-based mechanisms, that could
				substantially achieve the regulatory goal of the energy rule at a lower cost;
				and
										(ii)an explanation of the reasons why
				the alternative approach was not adopted, together with a demonstration that
				the energy rule provides the least-costly approach with respect to the
				regulatory goal;
										(E)(i)an analysis of the
				benefits and costs of the energy rule to the national energy supply and
				national energy security; and
										(ii)an explanation in any case in
				which the energy rule will cause undue harm to the energy stability of any
				region;
										(F)a statement that,
				as applicable—
										(i)the energy rule
				does not conflict with, or duplicate, any other rule; or
										(ii)describes the
				reasons why such a conflict or duplication exists; and
										(G)a statement that
				describes whether the energy rule will require—
										(i)any onsite
				inspection; or
										(ii)any individual
				or entity—
											(I)to maintain
				records that will be subject to inspection; or
											(II)to obtain any
				license, permit, or other certification, including a description of any
				associated fees or fines.
											(3)Combination
				with flexibility analysisAn energy rule regulatory impact
				analysis under paragraph (1) may be prepared together with the regulatory
				flexibility analysis relating to the energy rule under sections 603 and 604 of
				title 5, United States Code.
								(c)Review of
				regulatory impact analyses
								(1)In
				generalThe head of an applicable agency shall review, and
				prepare comments regarding—
									(A)each notice of
				proposed rulemaking relating to an energy rule of the applicable agency;
									(B)each preliminary
				and final regulatory impact analysis relating to an energy rule of the
				applicable agency under this section; and
									(C)each final energy
				rule of the applicable agency.
									(2)ConsultationOn
				receipt of a request of a head of an applicable agency, any officer or employee
				of another applicable agency shall consult with the head regarding a review
				under paragraph (1).
								(3)RequirementThe
				head of an applicable agency shall not promulgate an energy rule until the date
				on which the final regulatory impact analysis relating to the energy rule is
				published in the Federal Register.
								(4)Review of other
				applicable agencies
									(A)In
				generalOn receipt of a request of a head of an applicable
				agency, another applicable agency—
										(i)shall permit the
				head to review, and prepare comments regarding—
											(I)a notice of
				proposed rulemaking relating to an energy rule of the applicable agency;
				or
											(II)a preliminary or
				final regulatory impact analysis relating to an energy rule of the applicable
				agency under this section; and
											(ii)shall not
				publish the notice of proposed rulemaking or preliminary or final regulatory
				impact analysis until the earlier of—
											(I)the date on
				which—
												(aa)the head
				completes the review; and
												(bb)the applicable
				agency submits to the head a response to any comments of the head and includes
				in the comments of the applicable agency the response, in accordance with
				subparagraph (B)(ii); and
												(II)the expiration
				of the deadline described in subparagraph (B)(i).
											(B)Deadlines
										(i)Review and
				comment by headA head of an applicable agency shall complete a
				review of a notice of proposed rulemaking or preliminary or final regulatory
				impact analysis of another applicable agency under subparagraph (A) by not
				later than 90 days after the date on which the head submits a request for the
				review.
										(ii)Response by
				applicable agencyAn applicable agency shall submit to the head
				of another applicable agency that conducted a review and submitted comments
				regarding an energy rule under subparagraph (A) a response to those comments by
				not later than 90 days after the date on which the comments are
				received.
										(d)Plain language
				requirementThe head of an applicable agency shall ensure, to the
				maximum extent practicable, that each energy rule and each regulatory impact
				analysis relating to an energy rule—
								(1)is written in
				plain language; and
								(2)provides adequate
				notice of the requirements of the rule to affected individuals and
				entities.
								(e)Nonapplicability
				to certain rules and agencies
								(1)Definition of
				emergency situationIn this subsection, the term emergency
				situation means a situation that—
									(A)is immediately
				impending and extraordinary in nature; or
									(B)demands attention
				due to a condition, circumstance, or practice that, if no action is taken,
				would be reasonably expected to cause—
										(i)death, serious
				illness, or severe injury to an individual; or
										(ii)substantial
				danger to private property or the environment.
										(2)NonapplicabilityThis
				section shall not apply to—
									(A)a major rule
				promulgated in response to an emergency situation, if a report describing the
				major rule and the emergency situation is submitted to the head of each
				affected applicable agency as soon as practicable after promulgation of the
				major rule;
									(B)a major rule
				proposed or promulgated in connection with the implementation of monetary
				policy or to ensure the safety and soundness of—
										(i)a
				federally-insured depository institution or an affiliate of such an
				institution;
										(ii)a credit union;
				or
										(iii)a
				government-sponsored housing enterprise regulated by the Office of Federal
				Housing Enterprise Oversight;
										(C)an action by an
				applicable agency that the head of the applicable agency certifies is limited
				to interpreting, implementing, or administering the internal revenue laws of
				the United States, including any regulation proposed or issued in connection
				with ensuring the collection of taxes from a subsidiary of a foreign company
				doing business in the United States; or
									(D)a major rule
				proposed or promulgated pursuant to section 553 of title 5, United States Code,
				in connection with imposing a trade sanction against any country that engages
				in illegal trade activities against the United States that are injurious to
				United States technology, jobs, pensions, or general economic
				well-being.
									.
			(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall submit to Congress a report that contains
			 an analysis of—
				(1)rulemaking
			 procedures of Federal departments and agencies; and
				(2)the impact of
			 those procedures on—
					(A)the public;
			 and
					(B)the regulatory
			 process.
					(c)Effective
			 dateThe amendments made by subsection (a) shall apply only to
			 final rules of Federal departments and agencies the rulemaking process for
			 which begins after the date of enactment of this Act.
			(d)Other policies
			 and goals
				(1)Declaration of
			 policySection 101 of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4331) is amended—
					(A)by redesignating
			 subsection (c) as subsection (d); and
					(B)by inserting
			 after subsection (b) the following:
						
							(c)Energy
				securityCongress recognizes that, because the production and
				consumption of energy has a profound impact on the environment, and the
				availability of affordable energy resources is essential to continued national
				security and economic security of the United States, it is the policy of the
				United States to ensure that—
								(1)each proposed
				Federal action should be analyzed with respect to the impact of the proposed
				Federal action on the energy security of the United States; and
								(2)an analysis under
				paragraph (1) should be taken into consideration in developing Federal plans,
				rules, programs, and
				actions.
								.
					(2)ReportsSection
			 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)(C)) is amended—
					(A)by redesignating
			 clauses (iii) through (v) as clauses (iv) through (vi), respectively;
			 and
					(B)by inserting
			 after clause (ii) the following:
						
							(iii)the impact on
				the energy security of the United States in terms of the effects to the
				production, distribution, and consumption of energy of the proposal or Federal
				action;
							.
					
